IN THE SUPREME COURT OF TEXAS

                                 No. 09-0431

  IN RE  CHRISTUS HEALTH AND CHRISTUS HEALTH GULF COAST D/B/A CHRISTUS ST.
                             CATHERINE HOSPITAL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed May  22,  2009,  is
granted.   The Order on Plaintiffs' Motion  for  Discovery  Sanctions  dated
March 13, 2008 and the Nunc Pro Tunc Order on the  Prior  Court's  Sanctions
Ruling and Staying Monetary Sanctons dated May 6, 2009, in Cause  No.  2005-
36179, styled Linda Carswell, individually  and  as  representative  of  the
estate of Jerry L. Carswell, deceased, Robert J.  Carswell,  and  Jordan  D.
Carswell v. Christus Health and Christus Health Gulf  Coast  d/b/a  Christus
St. Catherine Health, in the 165th District Court of Harris  County,  Texas,
are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., June 8, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 27, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk